AMENDMENT NO. 2

THIS AMENDMENT NO. 2 dated as of May 10, 2005 (this “Amendment”) of that certain
Credit Agreement referenced below is by and among AMERIGROUP CORPORATION, a
Delaware corporation (the “Borrower”), the Guarantors and the Lenders identified
on the signature pages hereto and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $95 million revolving credit facility has been established in favor
of the Borrower pursuant to the terms of that Amended and Restated Credit
Agreement dated as of October 22, 2003 (as amended and modified, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders identified therein,
and Bank of America, N.A., as Administrative Agent;

WHEREAS, the Borrower has requested certain modifications to the terms of the
Credit Agreement, including, but not limited to, an increase in commitments, a
reduction in pricing, and an extension of the tenor thereunder; and

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

SECTION 1 Amendments to the Credit Agreement. The Credit Agreement is hereby
amended in the following respects:

1.1 Defined Terms.

(a) The following defined terms are added to Section 1.01 or, if already defined
therein, amended to read as follows:

“Amendment No. 2 Effectiveness Date” means May 10, 2005.”

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes, (iii) depreciation
and amortization, and (iv) non-cash charges relating to equity compensation, in
each case on a consolidated basis determined in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.

“ESPP Shares” means shares of the common stock of the Borrower under the
Amerigroup Corporation Employee Stock Purchase Plan effective November 6, 2001.

“Statutory Net Worth” means, for an HMO Subsidiary, the difference between
(i) total admitted assets and (ii) total liabilities, in each case as calculated
according to the applicable state’s interpretation of SAP.

“Operating Lease” means an operating lease determined in accordance with GAAP.

“Termination Date” means May 10, 2010.

(b) In the definition of “Applicable Percentage”:

(i) The pricing grid is amended to read as follows:

                                              Eurodollar Rate Loans and    
Pricing Level   Consolidated Leverage Ratio   Base Rate Loans   Letter of Credit
Fees   Commitment Fee
1
  <0.5:1.0     0 %     0.875 %     0.200 %
 
                           
 
                           
2
  > 0.5:1.0 but < 1.0:1.0     0.250 %     1.125 %     0.250 %
 
                           
 
                           
3
  > 1.0:1.0 but < 1.5:1.0     0.500 %     1.375 %     0.250 %
 
                           
 
                           
4
  > 1.5:1.0     0.750 %     1.625 %     0.325 %
 
                           

(ii) The reference in the proviso to “Pricing Level 3” is amended to read
“Pricing Level 4”; and

(iii) The next to last sentence is amended to read as follows:

“The Applicable Percentage in effect for a period of six months following the
Amendment No. 2 Effectiveness Date shall be determined based upon Pricing Level
2.”

(c) In the definition of “Borrower Cash Flow,” a new clause (g) is inserted
immediately following the last comma of the first sentence to read as follows:

“plus (g) cash proceeds from the exercise of stock options and ESPP Shares, net
of the aggregate amount attributed to share redemptions made with cash proceeds
from the exercise of stock options and ESPP Shares,”

(d) In the definition of “Borrower Fixed Charges,” the phrase “excluding share
redemptions made with cash proceeds from the exercise of stock options and ESPP
Shares” is inserted immediately following the reference to “Restricted Payments”
in clause (d).

(e) The definition of “Consolidated Net Worth” is deleted.

(f) In the definition of “Restricted Payment”:

(i) Clause (a) is amended by deleting the word “or” in front of the phrase “to
the holders, in their capacity as such,”; and

(ii) Clause (b) is amended to read as follows:

“(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, or any shares of any class of
Capital Stock of any member of the Consolidated Group now or hereafter
outstanding (other than share redemptions made with cash proceeds from the
exercise of stock options and ESPP Shares), and”

1.2 References to Agreements and Laws. Section 1.05 is amended by inserting the
phrase “including Schedules thereto” at the end of the parenthetical.

1.3 Increase in Commitments. Section 2.01 is amended in the following respects:

(a) Aggregate Revolving Committed Amount. In paragraph (a)(i), the reference to
“NINETY-FIVE MILLION DOLLARS ($95,000,000)” is amended to read “ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000)”;

(b) Swing Line Sublimit. In paragraph (c)(i), the reference to “FIVE MILLION
DOLLARS ($5,000,000)” is amended to read “TEN MILLION DOLLARS ($10,000,000)”;
and

(c) Increase in Revolving Commitments. In paragraph (d), the reference to “ONE
HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000)” is amended to read “TWO
HUNDRED MILLION DOLLARS ($200,000,000).”

1.4 Mandatory Prepayments. In Section 2.06(b), clauses (ii), (iii), and (iv) are
deleted.

1.5 Remedies. In Section 4.05, the references to “Section 10.02” are amended to
read “Section 9.02.”

1.6 No Material Adverse Effect. In Section 6.02, the reference to “December 31,
2002” is amended to read “December 31, 2004.”

1.7 Certificates; Other Information. In Section 7.02(b), the reference to “10%
of the Company Action Level or the relevant state’s risk-based capital
threshold, as applicable, (in each case as determined in accordance with SAP at
the immediately preceding fiscal year-end determination thereof) of such HMO
Subsidiary” is amended to read as follows:

“the greater of 10% of the HMO Subsidiary’s applicable Statutory Net Worth
requirement or $10 million in any fiscal year (in each case as determined in
accordance with SAP at the immediately preceding fiscal year-end determination
thereof)”

1.8 Investments. In Section 8.02(n), clauses (ix) and (x) are amended to read as
follows:

“(ix) with respect to any Acquisition (or series of related Acquisitions) for
which the aggregate consideration (including cash and non-cash consideration,
the maximum amount of any contingent payment (including, without limitation,
obligations to make earn-out payments), the fair value of any Capital Stock of
the Borrower issued in connection therewith, and Indebtedness assumed) paid in
connection therewith exceeds $50 million, the compliance certificate delivered
by the Borrower in connection therewith shall demonstrate all of the following
on a Pro Forma Basis after giving effect thereto: (A) the maintenance of a
Consolidated Leverage Ratio of no greater than 2.0:1.0; (B) that no Default or
Event of Default shall exist; and (C) after giving effect to all borrowings
hereunder related to such Acquisition (or series of related Acquisitions),
minimum unused availability of at least $25 million shall exist hereunder, and

(x) without the prior consent of the Required Lenders, the total cash
consideration (including any assumption of Indebtedness and, with respect to the
Person to be acquired, the amount (as determined by the Borrower in good faith
at the time of such Acquisition) of projected capital infusions required by
Governmental Authorities or necessary in order to maintain compliance with the
provisions of this Credit Agreement as of the end of such fiscal year) shall not
exceed (A) $100 million (excluding for purposes of such calculation the fair
market value of any Capital Stock of any member of the Consolidated Group issued
as part of the consideration therefor) in any instance with respect to any such
Acquisition (or series of related Acquisitions) and (B) $125 million (excluding
for purposes of such calculation the fair market value of any Capital Stock of
any member of the Consolidated Group issued as part of the consideration
therefor) in the aggregate for all such Acquisitions in any given fiscal year;
and”

1.9 Indebtedness. Section 8.03 is amended in the following respects:

(a) In paragraph (c), the reference to “Section 8.6” is amended to read
“Section 8.08”; and

(b) At the end of paragraph (i), “and” is deleted, the period at the end of
paragraph (j) is replaced with “; and”, and a new paragraph (k) is inserted as
follows:

“(k) unsecured Indebtedness under a shelf registration in an aggregate principal
amount up to $400 million, provided that (A) such obligations shall: (i) mature
no earlier than May 1, 2010; (ii) not provide for any scheduled payments of
principal prior to maturity; (iii) be expressly subordinated in right of payment
to the prior payment of the Loans and Obligations hereunder and the other Credit
Documents, irrespective of any amendment, modification, extension, renewal or
refinancing thereof; (iv) provide that upon the occurrence and continuance of an
Event of Default hereunder, the Borrower shall cease making payments due on such
obligations without any right of acceleration or other action against the
Borrower (the “Payment Blockage”); provided however, that in the case of an
occurrence and continuance of an Event of Default described in paragraphs (b)
through (n), inclusive, of Section 9.01 hereof (a “Blockage Default”), the terms
of such obligations may provide that the Borrower shall be permitted to resume
payments due on such obligations upon the earlier of the date such Blockage
Default is cured or waived or ceases to exist or 179 days after notice of such
Blockage Default is provided to the representative of such obligations (the
period during which the Payment Blockage is in effect, the “Payment Blockage
Period”); provided further, that the terms of such obligation may provide that
the total number of days of any Payment Blockage Period may not exceed 179 days
in the aggregate during any 360 consecutive day period (it being understood that
for purposes of this clause (iv), no Blockage Default that existed or was
continuing on the date of the commencement of any Payment Blockage Period shall
be the basis of the commencement of a subsequent Payment Blockage Period,
whether or not within a period of 360 consecutive days, unless such Blockage
Default shall have been cured or waived for a period of not less than 90 days);
and (B) the Borrower shall have delivered to the Administrative Agent a
compliance certificate demonstrating all of the following on a Pro Forma Basis
after giving effect thereto: (i) the Consolidated Leverage Ratio is no greater
than 2.0:1.0; (ii) compliance with the financial covenants hereunder and
reaffirming that the representations and warranties made hereunder are true and
complete in all material respects as of such date; and (iii) that no Default or
Event of Default exists.”

1.10 Mergers and Dissolutions. Section 8.04 is amended in the following
respects:



  (a)   In paragraph (a), the phrases “other than to the Borrower” are deleted;
and

(b) At the end of paragraph (e), the period is replaced with “; or”, and a new
paragraph (f) is inserted to read as follows:

“(f) PHP Holdings, Inc. (“PHP”) may be a party to a merger or consolidation with
AMERIGROUP FLORIDA, INC. (“AMERIGROUP Florida”) or another HMO Subsidiary,
provided that AMERIGROUP Florida or such other HMO Subsidiary shall be the
surviving entity.”

1.11 Restricted Payments. In Section 8.06, the reference to “$1 million” is
amended to read “$15 million”.

1.12 Modifications in respect of Funded Debt. Section 8.07(b) is amended by
inserting at the end of that sentence the phrase “in a manner adverse to the
interests of the Lenders;”

1.13 No Further Negative Pledges. Section 8.11 is amended to read as follows:

“8.11 No Further Negative Pledges. Create or otherwise cause or suffer to exist
or become effective any encumbrance or restriction on the ability of any
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
on its Capital Stock or with respect to any other interest or participation in,
or measured by, its profits to the Borrower or any other Subsidiary of the
Borrower, (b) pay any Indebtedness or other obligation to the Borrower or any
other Subsidiary of the Borrower, (c) make loans, advances or capital
contributions to the Borrower or any other Subsidiary of the Borrower, (d) sell,
lease or otherwise transfer any of its properties or assets to the Borrower or
any other subsidiary of the Borrower, or (e) act as a Guarantor or grant a Lien
on or a pledge of its assets in connection with Indebtedness under the Credit
Documents, except, in each case, for such encumbrances or restrictions existing
under or by reason of (i) this Credit Agreement and the other Credit Documents;
(ii) pursuant to the terms of any Indebtedness in respect of purchase money
obligations permitted by Section 8.03(g) to the extent such limitations relate
only to the property that is the subject of such financing; (iii) applicable
law; (iv) pursuant to the terms of any existing Indebtedness as in effect on the
date hereof and refinancings, refunding, renewals or extensions thereof
permitted under the Credit Agreement; (v) purchase and sale agreements limiting
the transfer of the subject assets pending closing; (vi) agreements relating to
assets acquired by the Borrower or a Subsidiary in a transaction permitted under
the Credit Agreement; provided that such agreements existed at the time of such
acquisition, were not put into place in anticipation of such acquisition and are
not applicable to any assets other than the assets so acquired; (vii) any
agreement in effect with respect to a Subsidiary at the time such Subsidiary
becomes a Subsidiary of the Borrower; provided that such agreement existed at
the time of such acquisition and was not put into place in anticipation of such
acquisition and is not applicable to any Person other than the Person so
acquired; (viii) customary provisions restricting subletting, assignments or
other transfers in leases, licenses and other contracts entered in the ordinary
course of business; and (ix) agreements with respect to Indebtedness secured by
Liens permitted by Section 8.01 that restrict the ability to transfer the assets
securing such Indebtedness.”

1.14 Ownership of Subsidiaries; Limitations on Borrower. Section 8.12(b) is
amended in the following respects:

(a) the references to “the Borrower” in clauses (i) and (iii)(A) are amended to
read “its Subsidiaries”; and



  (b)   the reference to “Guarantor” in clause (iii)(B) is amended to read
“borrower”.



  1.15   Financial Covenants. Section 8.15 is amended in the following respects:

(a) Paragraph (c) entitled “Consolidated Net Worth” is deleted and a new
paragraph (c) is inserted to read as follows:

“(c) Statutory Net Worth Ratio. As of the end of each fiscal quarter, the
Borrower will maintain:

(i) For HMO Subsidiaries operating in states that require Risk-Based Capital
reporting:

(A) With respect to HMO Subsidiaries operating in states in which regulatory
action may be taken against an HMO that does not maintain a minimum Statutory
Net Worth threshold at a level equal to or greater than Company Action Level,
such HMO Subsidiary shall maintain a ratio of Statutory Net Worth to Company
Action Level Risk-Based Capital at a level no less than 1.1:1.0;

(B) With respect to other HMO Subsidiaries, each such HMO Subsidiary shall
maintain a ratio of Statutory Net Worth to the applicable state’s Statutory Net
Worth requirement at a level no less than 1.15:1.0, provided that in no event
will the amount required pursuant to this clause (B) be greater than the amount
which would be required if clause (A) above were applicable to such HMO
Subsidiary; and

(ii) For HMO Subsidiaries operating in states that do not require Risk-Based
Capital reporting, each such HMO Subsidiary shall maintain a ratio of Statutory
Net Worth to the applicable state’s Statutory Net Worth requirement at a level
equal to or greater than 1:15:1.0, provided that in no event will the amount
required pursuant to this clause (ii) be greater than the amount which would be
required if clause (i)(A) above were applicable to such HMO Subsidiary;

provided in each case that, so long as each HMO Subsidiary maintains at least
the applicable minimum Statutory Net Worth threshold of the state in which it
operates, (A) unrestricted cash-on-hand held by the Borrower and (B) any unused
availability hereunder may be included in the computation of Statutory Net Worth
if necessary to comply with the applicable Statutory Net Worth ratio. Compliance
with the Statutory Net Worth Ratio will be determined at the end of each fiscal
quarter (using as the denominator in each case, for the first three quarters of
each year, the prescribed level as of the end of the preceding fiscal year, and
for the last fiscal quarter of each year, the prescribed level as of the end of
such fiscal year).”

(b) Paragraph (d) is deleted; and

(c) Paragraph (e) is renumbered to be paragraph (d).

1.16 Events of Default. Section 9.01 is amended in the following respects:

(a) The references in paragraphs (e) and (i) to “$5 million” are each amended to
read “$10 million”; and

(b) The reference in paragraph (h) to “$5 million” is amended to read
“$15 million.”

1.17 Successors and Assigns. In Section 11.07(b)(iv), the reference to “$3,500”
is amended to read “$2,500”.

1.18 Miscellaneous. Article XI is amended in the following respects:



  (a)   In paragraph (b) of Section 11.18, the phrase “Charlotte, North
Carolina” is amended to read “New York, New York”; and

(b) A new Section 11.22 is added to read as follows:

“11.22 Release of PHP. Notwithstanding anything herein or in the other Credit
Documents to the contrary, upon the merger or consolidation of PHP with
AMERIGROUP Florida or another HMO Subsidiary pursuant to Section 8.04(f) hereof,
the Lenders hereby (A) release, without further action or consent, PHP from its
obligations and liabilities as (i) a Guarantor under Article IV hereof, (ii) a
grantor under the Security Agreement, and (iii) a pledgor under the Pledge
Agreement, (B) release their Lien in the Collateral pledged by PHP under the
Collateral Documents, and (C) authorize the Administrative Agent and Collateral
Agent to, and the Administrative Agent and Collateral Agent shall, execute any
documents reasonably required in order to effectuate and evidence such releases.

1.19 Schedule 2.01 (Commitments) is amended and restated to read as attached
hereto.

1.20 Schedule 6.08 (Litigation) is amended and restated to read as attached
hereto.

1.21 Schedule 6.11 (Intellectual Property) is amended and restated to read as
attached hereto.

1.22 Schedule 6.16 (Subsidiaries) is amended and restated to read as attached
hereto.

1.23 Schedule 6.23(a) (Real Property) is amended and restated to read as
attached hereto.

1.24 Schedule 6.23(b) (Tangible Personal Property) is amended and restated to
read as attached hereto.

1.25 Schedule 6.23(c) (Chief Executive Office and Principal Place of Business)
is amended and restated to read as attached hereto.

1.26 Schedule 11.02 (Certain Notice Addresses) is amended and restated to read
as attached hereto.

2. Conditions Precedent. This Amendment shall be effective immediately upon
receipt by the Administrative Agent of all of the following, each in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:

(a) Executed Amendment. Counterparts of this Amendment duly executed by the
Credit Parties and the Lenders.

(b) Secretary’s Certificate. A duly executed certificate of a Responsible
Officer of each Credit Party, attaching each of the following documents and
certifying that each is true, correct and complete and in full force and effect
as of the Amendment No. 2 Effectiveness Date:

(i) Charter Documents. Copies of the articles of incorporation of such Credit
Party, certified to be true, correct and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its organization or
formation;

(ii) Bylaws. Copies of the bylaws of such Credit Party.

(iii) Resolutions. Copies of the resolutions of such Credit Party approving and
adopting this Amendment, the transactions contemplated therein, and authorizing
the execution and delivery thereof;

(iv) Incumbency. Incumbency certificates identifying the Responsible Officers of
each Credit Party who are authorized to execute this Amendment and related
documents and to act on such Credit Party’s behalf in connection with this
Amendment and the Credit Documents; and

(v) Good Standing Certificates. A certificate of good standing or the
equivalent, certified as of a recent date by the appropriate Governmental
Authority, from each Credit Party’s jurisdiction of incorporation and each other
jurisdiction where failure to so qualify would reasonably be expected to result
in a Material Adverse Effect.

(c) Legal Opinions. Opinions of legal counsel to each Credit Party opining,
among other things, on the enforceability of this Amendment.

(d) Fees. Payment of all fees, including the amendment fee of 50 bps (0.50%)
payable to each of the Lenders consenting to this Amendment on the aggregate
amount of their respective Revolving Commitment, due in connection herewith,
which fees shall be deemed fully earned and due and payable on the effective
date of this Amendment.

3. Effectiveness of Amendment. On and after the Amendment No. 2 Effectiveness
Date, all references to the Credit Agreement in each of the Credit Documents
shall hereafter mean the Credit Agreement as amended by this Amendment. Except
as specifically amended hereby or otherwise agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

4. Representations and Warranties; Defaults. The Borrower affirms the following:

(a) all necessary action to authorize the execution, delivery and performance of
this Amendment has been taken;

(b) after giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement and the other Credit Documents are true and
correct in all material respects as of the date hereof (except those which
expressly relate to an earlier period); and

(c) before and after giving effect to this Amendment, no Default or Event of
Default shall exist.

5. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

6. Expenses. The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of Moore & Van
Allen, PLLC.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart and shall constitute a representation that such
party’s original executed counterpart will be delivered.

8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state. Any legal action or proceeding with respect to this Amendment
or any other Credit Document may be brought in the state or federal courts
sitting in New York, New York, and by execution and delivery of this Amendment,
each Credit Party, the Administrative Agent, the Collateral Agent and each
Lender consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts. Each Credit Party, the Administrative Agent, the
Collateral Agent and each Lender irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of any Credit Document or other
document related thereto. Each Credit Party, the Administrative Agent, the
Collateral Agent and each Lender waives personal service of any summons,
complaint or other process, that may be made by any other means permitted by the
law of such state.

[remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

         
BORROWER:
  AMERIGROUP CORPORATION,  

 
 
 

 
  a Delaware corporation  

 
       
 
  By:   /s/ Stanley F. Baldwin
 
       



      Name: Stanley F. Baldwin
Title: Executive Vice President, General Counsel and Secretary

         
GUARANTORS:
  PHP HOLDINGS, INC.,  

 
 
 

 
  a Florida corporation  

 
            By:___/s/ Stanley F. Baldwin __________________________

 
             

 
       
 
  Name: Stanley F. Baldwin  

 
            Title: Chief Operating Officer, President and Secretary

 
        AGENT:   BANK OF AMERICA, N.A., in its capacity as

 
       
 
 
 

 
            Administrative Agent and Collateral Agent

 
       
 
  By:   /s/ Amie L. Edwards
 
       



      Name: Amie L. Edwards

Title: Vice President



LENDERS:            BANK OF AMERICA, N.A., in its capacity as Lender,

?vspace?
---------------

?vspace?

                           L/C Issuer, Lender and Swing Line Lender

?vspace?

                           By:                                  /s/ Amie L. Edwards
                                                                -------------------------




      Name: Amie L. Edwards
Title: Vice President

CIBC INC.

By: /s/ George Knight



      Name: George Knight

Title: Managing Director

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By: /s/ David Dodd



      Name: David Dodd
Title: Vice President

By: /s/ Karim Blasetti



      Name: Karim Blasetti

Title: Associate

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Timothy F. Galage



      Name: Timothy F. Galage
Title: Senior Vice President

THE BANK OF NEW YORK

By: /s/ William M. Barnum, Jr.



      Name: William M. Barnum. Jr.
Title: Vice President

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By: /s/ C. Marcus Boggs, Jr.



      Name: C. Marcus Boggs, Jr.
Title: Senior Vice President

FIRST TENNESSEE BANK NA

By: /s/ John C. Fox



      Name: John C. Fox
Title: Executive Vice President

LASALLE BANK NATIONAL ASSOCIATION

By: /s/ Vanessa R. Garza



      Name: Vanessa R. Garza
Title: Commercial Banking Officer

REGIONS BANK

By: /s/ Robert Y. Bennett



      Name: Robert Y. Bennett
Title: Senior Vice President

SUNTRUST BANK

By: /s/ David P. Singleton



      Name: David P. Singleton

Title: Managing Director

UBS LOAN FINANCE LLC

By: /s/ Wilfred V. Saint



      Name: Wilfred V. Saint

Title: Director

By: /s/ Joselin Fernandes



      Name: Joselin Fernandes

Title: Associate Director

2

Schedules intentionally omitted

3